{¶ l4} I concur in the majority's reasoning and judgment. I write separately to note that, pursuant to State v. Thompkins,78 Ohio St. 3d 380 (1997), an appellate court reviews factual findings in criminal cases both to determine *Page 8 
whether they are supported by sufficient evidence and whether, pursuant to the "criminal manifest weight standard," the trier of fact created a manifest miscarriage of justice. The standard quoted by the majority at ¶ 6 is, in accordance with State v. Wilson,113 Ohio St. 3d 382, 2007-Ohio-2202, the "civil manifest weight standard" and, therefore, not the correct standard for application in suppression cases. In this case, the historical facts were undisputed and, therefore, citation of the incorrect standard does not affect the outcome.
(Baird, J., retired, of the Ninth District Court of Appeals, sitting by assignment pursuant to, § 6(C), Article IV, Constitution. *Page 1